DETAILED ACTION
Claims 1-6, 9,11-13 and 15 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under EP17305349.7 filed on March 27, 2017.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Le Leannec Reference (JVET MEETING; 15-10-2016-21-10-2016; CHENGDU; (THE JOINTVIDEO EXPLORATION TEAM OF ISO/I EC JTC1/SC29/WG11 AND ITU-TSG.16); URL: http://PHENIX.INT-EVRY.FR/JVET/, no.JVET-D0117-V3, 20 October 2016 (2016-10-20), XP030150367), the Huang et aI Reference (US 2018/0103268 A1), and the An et al Reference (US 2017/0272750 A1).

Le Leannec teaches to Quad-Tree plus Binary Tree (QTBT) technology. The set of Binary Tree (BT) split modes of QTBT is extended, to support asymmetric binary splitting of a coding unit. As in QTBT, exactly one transform block and one prediction block is associated to each coding block. Each coding stage (BT split signaling, prediction, transform, entropy coding, de-blocking filter) is adapted to new rectangular block sizes introduced in the JEM-3.0. QTBT can be further improved for better coding efficiency. QTBT provides a high degree of flexibility in the representation of a coded picture in the compressed domain. The QTBT coding tree representation is being extended for Intra slices. Asymmetric n (See Le Leannec pg.1 Abstract, Introduction).
Huang teaches a video coding system receives input data of a current block split from a parent block, and determines if the parent block is split by horizontal triple tree (TT) partitioning or vertical TT partitioning. A partition type selecting from TT partitioning and binary tree (BT) partitioning and a partition direction selecting from horizontal partitioning and vertical partitioning for splitting the current block are determined by prohibiting a horizontal partitioning type if the parent block is split by horizontal TT partitioning, and prohibiting a vertical partitioning type if the parent block is split by vertical TT partitioning, where the horizontal partitioning type and the vertical partitioning type depend on whether the current block is a middle sub-block in the parent block (see Huang Abstract).
An teaches video coding using block partitioning process including a binary tree partitioning process and is applied to a block of video data to partition the block into final sub-blocks. Coding process comprising prediction process, transform process or both for the block will be applied at the final sub-blocks level. The binary tree partitioning process can be applied to a given block recursively to generate binary tree leaf nodes until a termination condition is met. The quadtree partitioning process is applied to a block first and are further partitioned using the binary tree partitioning process. The quadtree partitioning process can be applied to a given block recursively to generate quadtree leaf nodes until a termination condition is met (see An Abstract, [0011]).

The following is an examiner's statement of reasons for allowance: Le Leannec, Huang, An nor other relevant art or combination of relevant art, teach coding dividing said block into at least two rectangular sub-blocks by using binary or triple splits such that successive binary splits are not used if the successive binary splits result in an equivalent triple split, and encoding each sub-block using processing such that a transform that corresponds to each sub-block size is used, wherein said dividing comprises: splitting said block into at least two rectangular sub-blocks using horizontal or vertical divisions, when successive divisions using asymmetric splitting do not result in an equivalent split attained using a triple splitting mode, and wherein splitting comprises binary symmetric splits, one-fourth and three-fourths splits, one- third and two-third splits, and triple splits, wherein any of the splits can be in a horizontal or vertical direction, and splitting said block into at least two rectangular sub-blocks using a triple splitting mode instead of said asymmetric splitting, when said successive asymmetric divisions using asymmetric splitting do result in an equivalent split attained using a triple splitting mode; AND decoding at least one sub-block of a plurality of sub-blocks that comprise said block, using processing such that an inverse transform that corresponds to each sub-block size is used, and reassembling the plurality of sub-blocks into said block, wherein reassembling comprises an inverse operation of dividing the block by using binary or triple splits such that successive binary splits are not 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims XXXX are allowable by the addition of the limitations. Claims YYYY are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483